                        UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

In Re:                                       §
                                             §              Case No. 19-10926
ORLY GENGER,                                 §
                                             §              Chapter 7
         Debtor.                             §

APPLICATION OF GRAVES DOUGHERTY HEARON & MOODY, PC, COUNSEL TO
CHAPTER 7 TRUSTEE RON SATIJA, FOR ALLOWANCE OF COMPENSATION FOR
  SERVICES RENDERED AND REIMBURSEMENT FOR EXPENSES INCURRED

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW Graves Dougherty Hearon & Moody, PC (“Graves Dougherty”), Counsel

to Ron Satija, chapter 7 trustee (the “Trustee”) of the estate of Orly Genger (the “Estate”), and

submits this its Application for Allowance of Compensation for Services Rendered and

Reimbursement for Expenses Incurred (the “Application”) and requests approval of total fees

earned in the amount of $72,250.50 and expenses incurred in the amount of $92.65, totaling

$72,343.15. As detailed herein and summarized in the Fee Application Summary attached hereto

as Exhibit “C”, Graves Dougherty has expended a total of 221.70 hours, at an average hourly

rate of $325.89 in performing services as Counsel to the Trustee.

                                    I. Narrative Summary

         1.    This case was filed on July 12, 2019.

         2.    The Trustee is the duly appointed and serving Chapter 7 trustee.

         3.    On September 10, 2019, the Court enter its Order Granting Retention of Attorneys

as Counsel Pursuant to 11 U.S.C. §327(a) [Dkt. No. 29] (the “Retention Order”).

         4.    The Application covers the period from August 8, 2019 to November 6, 2019.

The professionals and paraprofessionals involved in the representation and their hourly rates of
representation are listed below:

PROFESSIONAL           TITLE          HOURLY RATE            TOTAL HOURS            TOTAL FEES

Cumings, Brian T.      Attorney       $325                   210.3                  $68,347.50

Trickey, Christopher Attorney         $420                   5.40                   $2,268.00

Nitsch, Marianne       Attorney       $295                   5.00                   $1,475.00

Thomas, Jennifer       Paralegal      $160                   .6                     $96.00

Garcia, Velma          Paralegal      $160                   .4                     $64.00

TOTAL                                                        221.70                 $72,250.50

The Compensation Support Exhibit and the Reimbursement Support Exhibit required by Local

Bankruptcy Rule 2016 are attached as Exhibit “A”. A copy of the Retention Order is attached

hereto as Exhibit “B”. A copy of the Fee Application Summary is attached hereto as Exhibit

“C”.

                         II. Project Summary and Services Rendered

       5.       Graves Dougherty was hired for the purpose of serving as Counsel to assist the

Trustee in protecting the Estate’s interest in claims belonging to the Estate, to investigate assets

of the Estate, to prosecute objections and litigation claims belonging to the Estate, and to

generally provide the Trustee with legal advice relating to his administration of the Estate.

Graves Dougherty engaged in extensive document review and communications with persons

having knowledge of Debtor’s affairs and extensive negotiations with numerous parties in

interest with respect to claims belonging to the Estate.

       6.       The services subsequently performed by Graves Dougherty were necessary to and

were beneficial to the Trustee at the time which the services were rendered. All services were

performed within a reasonable amount of time commensurate with the complexity, importance,


                                                 2
and nature of the problem, issue, or task addressed. Graves Dougherty respectfully asserts that it

has provided value, as further explained below:

        TASK CODE            TASK CODE DESCRIPTION                            HOURS         BILLABLE FEES

              B130           Asset Disposition                                1.0           $325.00

              B150           Meeting of and Communications with 33.7                        $10,952.00
                             Creditors
              B1601          Fee/Employment Applications        6.4                         $2,080.00

              B190           Other Contested Matters                          105           $34,323.00

              B410           General Bankruptcy Advice/Opinions               75.6          $24,570.00

A.      B130 Asset Disposition:             Graves Dougherty expended time and resources assisting

the Trustee in negotiating the disposition of assets of the Debtor, including litigation claims.

B.      B150 Meeting of and Communications with Creditors. Graves Dougherty expended

substantial time and resources communicating with the contentious creditors and parties in

interest in these proceedings, including receiving calls creditors, discussions relating to

competing claims to property and/or interests involving the Debtor, and continuing running

disputes between non-debtors that carried into this proceeding.

C.      B160 Fee Employment Applications: Graves Dougherty prepared applications to employ

Estate professionals necessary for the Trustee to adequately administer Estate assets, and has

assisted or directed preparation of fee statements and applications of the same

D.      B190 Other Contested Matters: This case is the extension of the long-running Genger

family disputes, and as a consequence the Trustee was pulled into an unusual number of

contested matters during the early stages of this case, including a contested Rule 9019

application to compromise, homestead exemption objection, broad-ranging and improperly


1 This entry includes the time on Exhibit A that was originally logged under B170; that designation was inadvertent
and should have been for B160.

                                                         3
served discovery, numerous hotly contested litigation claims, and so on. Graves Dougherty

spent a substantial amount of time attempting to help the Trustee navigate those issues.

E.        B410 General Bankruptcy Advice/Opinions: Graves Dougherty expended substantial

time advising the Trustee with respect to the many ongoing issues involved in these cases,

including negotiating with the contentious creditors, and coordinating efforts between the

bankruptcy estates and special counsel and persons expending efforts on behalf of the estates.

                                     III. Expenses Incurred

          7.    Graves Dougherty incurred and paid in advance out-of-pocket expenses in

connection with its representation of the Trustee during the Application Period.           Graves

Dougherty maintained careful records of those expenditures and the expenses incurred are

categorized in Exhibit “A”.      The expenses incurred totaled $92.65 during the Application

Period.

          8.    Graves Dougherty has made every effort to minimize its disbursements in this

case. The expenses incurred in the provision of professional services are necessary, reasonable,

and justified under the circumstances to serve the needs of the Estate.

                                       IV. Legal Standard

          9.    Section 330 of the Bankruptcy Code grants bankruptcy courts wide discretion to

award “reasonable compensation” to attorneys employed by the estate.                11 U.S.C. §

330(a)(1)(A).    In determining reasonable compensation, bankruptcy courts within the Fifth

Circuit address the twelve factors promulgated in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714, 717-19 (5th Cir. 1974); see also In re Pilgrim’s Pride, 690 F3d 650, 654-56 (5th

Cir. 2012).

          10.   The Johnson factors weigh in favor of awarding Graves Dougherty full



                                                 4
compensation for the fees and expenses that it incurred during the Application Period.

          11.   Time and Labor Required. The time entries included in Exhibit “A” to this

Application detail all of the work Graves Dougherty performed and for which compensation is

sought.     The date the services were rendered, the individual performing such services, a

description of the services, and the time expended are all detailed. Graves Dougherty believes

that such detail establishes that its request for compensation is reasonable. All of the services

specified were actual and necessary in order to comply with the Trustee’s statutory duties.

          12.   Novelty and Difficulty. The posture of this case, involving protracted pre-petition

litigation between family members, made its initial phases difficult. The issues raised were

particularly novel, including objections to a Rule 9019 compromise presented by the Trustee for

court approval, a homestead objection relating to an unusual fact pattern, and continued

contentious litigation among the family members.

          13.   Skill Required to Perform the Legal Service Properly.            Bankruptcy is a

specialized area of federal practice, requiring knowledge of the Bankruptcy Code and relevant

precedent.

          14.   Preclusion of Other Employment. Graves Dougherty’s representation in this case

did not preclude it from accepting other employment.

          15.   Customary Fee. The hourly rates for each Graves Dougherty timekeeper are

disclosed above. Graves Dougherty respectfully submits that the professional fees sought herein

are not unusual given the nature of this case and the time expended in attending to the

representation of the Trustee, and is commensurate with the fees Graves Dougherty has been

awarded in other cases, as well as professional fees charged by other attorneys of comparable

experience.



                                                 5
       16.     Whether the Fee is Fixed or Contingent. Pursuant to §§ 330 and 331 of the

Bankruptcy Code, all of the fees sought in this Application are contingent pending final approval

by this Court and are subject to adjustment depending upon the services rendered and the results

obtained.

       17.     Time Limitations Imposed by Client or Other Circumstances. No particularly

unusual time constraints existed for the matter.

       18.     Amount Involved and Results Obtained.           Graves Dougherty submits that it

efficiently obtained the desired results with respect to protecting the interests of the Estate. Were

it not for the transfer of this case to the S.D.N.Y., the Trustee would have realized, with the

assistance of Graves Dougherty, a substantial distribution to creditors.

       19.     Experience, Reputation, and Ability of the Attorneys. Graves Dougherty attorneys

have regularly appeared in significant representations over many years in Texas and national

bankruptcy cases.     Graves Dougherty attorneys have a substantial reputation in the legal

community in bankruptcy and non-bankruptcy work.

       20.     “Undesirability” of Case. Due to its size and complexity and to the lack of cash

on hand in the Estate, this representation was not particularly desirable.

       21.     The Nature and Length of the Professional Relationship with the Client. Graves

Dougherty did not have a prior attorney-client relationship with the Trustee in this case, although

it has successfully represented Ron Satija in other bankruptcy related matters.

       22.     Awards in Similar Cases. Based on Graves Dougherty’s experience in the Texas

market, Graves Dougherty’s fees are in line with, if not below, fees allowed in proceedings of

similar scope for the services rendered and the results obtained.

       23.     The Trustee has reviewed and approved this Application.



                                                   6
                                         V. Conclusion

       24.     The services that Graves Dougherty rendered during the Application Period were

instrumental in protecting the best interests of the creditors and the Estate. Graves Dougherty

respectfully requests that the Court:

         a)    approve compensation for 221.70 hours of professional services furnished as

               counsel to the Trustee, in the total amount of $72,250.50 incurred during the

               Application Period;

         b)    approve reimbursement of actual out-of-pocket expenses during the Application

               Period in the total amount of $92.65; and

         c)    grant Graves Dougherty such other and further relief to which it may be entitled.

                                             Respectfully submitted,

                                             GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                                             401 Congress Avenue, Suite 2700
                                             Austin, TX 78701
                                             Telephone: 512.480.5626
                                             Facsimile: 512.536.9926
                                             bcumings@gdhm.com

                                             By:/s/ Brian T. Cumings
                                                     Brian T. Cumings
                                                     State Bar No. 24082882
                                             COUNSEL FOR RON SATIJA,
                                             CHAPTER 7 TRUSTEE




                                                7
                                CERTIFICATE OF SERVICE

        I hereby certify that on this the11th day of November, 2019, I electronically filed this
Application with the Clerk of Court using the CM/ECF system which will send notification of
such filing to those receiving electronic service and by U.S. First Class Mail to those not
receiving electronic service as reflected on the current creditors matrix with details as to where
this complete filing may be located.

United States Trustee - AU12                        Orly Genger
United States Trustee                               210 Lavaca St., Unit 1903
903 San Jacinto Blvd., Suite 230                    Austin, TX 78701-4582
Austin, TX 78701-2450                               Debtor

Ron Satija                                          Eric Taube
Chapter 7 Trustee                                   Waller Lansden Dortch & Davis, LLP
P.O. Box 660208                                     100 Congress Ave., Suite 1800
Austin, TX 78766-7208                               Austin, TX 78701
Chapter 7 Trustee                                   Debtor’s Counsel

Sabrina L. Streusand                                John Dellaportas
Streusand Landon Ozburn & Lemmon, LLP               Emmet Marvin & Martin, LLP
1801 S. MoPac Expressway, Suite 320                 120 Broadway
Austin, TX 78746                                    New York, NY 10280

The Orly Genger 1993 Trust                          Eric Herschmann
c/o Jay Ong                                         210 Lavaca St., Unit 1903
Munsch Hardy Kopf & Harr PC                         Austin, TX 78701
303 Colorado St., #2600
Austin, TX 78701

Kasowitz Benson Torres LLP                          Ray Battaglia
1633 Broadway, 21st Floor                           66 Granburg Circle
New York, NY 10019                                  San Antonio, TX 78218-3010

Internal Revenue Service                            Zeichner Ellman & Krause LLP
Centralized Insolvency Operations                   1211 Avenue of the Americas, 40th Fl.
PO Box 7346                                         New York, NY 10036-6149
Philadelphia, PA 19101-7246

Arie Genger                                         Deborah Williamson
19111 Collins Ave., Apt. 706                        Dykema Gossett PLLC
Sunny Isles, FL 33160-2379                          112 East Pecan St., Suite 1800
                                                    San Antonio, TX 78205




                                                8
Chris Gartman                          SureTex Insurance Co.
Hughes Hubbard & Reed LLP              c/o Clark Hill Strasburger
One Battery Park Plaza, 16th Fl.       901 Main Street, #6000
New York, NY 10004-1482                Dallas, TX 75202

D&K GP LLC and Dalia Genger
c/o Shelby Jordan
Jordan Holzer & Ortiz, PC
6207 Bee Cave Road, Suite 120
Austin, TX 78746                       By:/s/ Brian T. Cumings
                                       Brian T. Cumings




                                   9
